DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because the abstract exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claims 1 and 17 recites “means for adjusting” and “sliding means to allow adjustment” which are interpreted under 35 U.S.C. 112(f). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2520925 to Carley (“Carley”).
Regarding claim 1, Carley discloses a modular paneled partition wall (Fig. 10a-10b), defining a wall plane (plane defined a broad face of the wall), the modular paneled partition wall comprising: a first pane panel (206 left), parallel to the wall plane, defining a first panel bottom edge, an opposite first panel upper edge, and a first panel thickness; a second pane panel (206 right), parallel to the wall plane, defining a second panel bottom edge, an opposite second panel upper edge, and a second panel thickness; a wall bottom edge structure 200 (Fig. 10a) surrounding the first panel bottom edge and the second panel bottom edge, comprising a fixed profile 202 adapted to be fixed to a floor, and a movable profile 201 defining a movable profile axis, adapted to support said first pane panel and said second pane panel, wherein the movable 
Regarding claim 2, Carley discloses that the first aluminum gasket profile is shaped to adhere both to the first panel bottom edge and to the first bottom channel, and wherein the 
Regarding claim 3, Carley discloses that each of said first bottom channel and said second bottom channel has a channel side at least partially open towards an outside of said modular paneled partition wall, on parts opposing the wall plane.
Regarding claim 4, Carley discloses that the first aluminum gasket profile 203 and the second aluminum gasket profile 203 extend along the first panel bottom edge and along the second panel bottom edge, respectively, over a width measured orthogonal to the wall plane  no greater than the first panel thickness and the second panel thickness, respectively.
Regarding claim 5, Carley discloses that the first aluminum gasket profile 203 and the second aluminum gasket profile 203 each comprise a longitudinal upper engagement protrusion (inserted into slot of 206; see Fig. 10a) adapted to be engaged in a corresponding longitudinal upper slot which enters into said first pane panel and into said second pane panel from said first panel bottom edge and from said second panel bottom edge, respectively.
Regarding claim 6, Carley discloses that the first aluminum gasket profile 203 and the second aluminum gasket profile 203 each comprise a longitudinal lower engagement protrusion (lower portion of 203 inserted into upwardly open slot in 201) adapted to be engaged in a corresponding longitudinal lower slot which enters into said movable profile from the bottom of said first bottom channel and of said second bottom channel, respectively.
Regarding claim 9, Carley discloses that the first outer longitudinal side of said wall bottom edge structure and the second outer longitudinal side of said wall bottom edge structure, have a side width measured parallel to the wall plane and orthogonal to the first panel bottom edge and the second panel bottom edge lower than the first panel thickness and the second panel thickness, respectively. As shown in Fig. 10, an outermost vertical wall defining the channels has a side that is less than a width of the pane panels 206.
Regarding claim 10, Carley discloses that the first panel bottom edge and the second panel bottom edge are flat and orthogonal to the wall plane.
Regarding claim 11, Carley discloses that the first bottom channel and the second bottom channel define a bottom surface, being flat and orthogonal to the wall plane, an inner side abutment surface (surface of channel in 201 that abuts an inner wall of 203) parallel to the wall plane, an abutment surface (surface of channel 201 that abuts outer wall of 203) extending from the bottom surface parallel to the inner side abutment surface, over a height lower than the height of the inner side abutment surface from the bottom surface measured orthogonal to the bottom surface.
Regarding claim 12, Carley discloses that the first aluminum gasket profile 203 and the second aluminum gasket profile 203 each comprise a flat base portion and two opposite flat side portions extending orthogonally from said flat base portion, along an inner surface and an outer surface of said first pane panel and of said second pane panel, respectively.
Regarding claim 13, Carley discloses that the first outer longitudinal side and the second outer longitudinal side are flat, parallel to each other and parallel to the wall plane.
Regarding claim 14, Carley discloses that the wall bottom edge structure comprises a finishing profile (Fig. 10a, profile defining uppermost surface between pane panels 206 and attached to 201) interposed between the first bottom channel and the second bottom channel, having a size to entirely cover said third side between the first bottom channel and the second bottom channel.
Regarding claim 15, Carley discloses that the finishing profile has a flat finishing surface exposed towards an inside of the modular paneled partition wall, said flat finishing surface being arranged orthogonal to the wall plane and parallel to the movable profile axis (L).
Regarding claim 16, Carley discloses that one of, or both, the first pane panel 206 and the second pane panel 206 are made of glass.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carley in view of EP 3401488 to Sheridan (“Sheridan”).
Regarding claim 17, Carley discloses a method for installing a modular paneled partition wall, the method comprising providing a modular paneled partition wall (Fig. 10a-10b), defining a wall plane (plane defined a broad face of the wall), the modular paneled partition wall comprising: a first pane panel (206 left), parallel to the wall plane, defining a first panel bottom edge, an opposite first panel upper edge, and a first panel thickness; a second pane panel (206 right), parallel to the wall plane, defining a second panel bottom edge, an opposite second panel upper edge, and a second panel thickness; a wall bottom edge structure 200 (Fig. 10a) surrounding the first panel bottom edge and the second panel bottom edge, comprising a fixed profile 202 adapted to be fixed to a floor, and a movable profile 201 defining a movable profile axis, adapted to support said first pane panel and said second pane panel, wherein the movable profile is parallel to the fixed profile and slidably engaged with the fixed profile along a predetermined adjustment direction belonging to the wall plane, means 22 for adjusting a position of the movable profile 201 with respect to the fixed profile 202 according to the predetermined adjustment direction, wherein the movable profile defines a first outer longitudinal side of said wall bottom edge structure at least partially parallel to the wall plane , an opposite second outer longitudinal side of said wall bottom edge structure at least partially parallel to the wall plane, a third side arranged between said first outer longitudinal side and 
Carley does not disclose providing a floor defining a floor plane, said floor comprising a floor channel entering into said floor from the floor plane, and defining a channel bottom surface and two channel side surfaces extending between said channel bottom surface and said floor 
Sheridan in Fig. 4 discloses a method of installing a modular paneled partition wall comprising the steps of providing a floor defining a floor plane, said floor comprising a floor channel (channel in floor into which extrusion 44 is inserted) entering into said floor from the floor plane, and defining a channel bottom surface and two channel side surfaces extending between said channel bottom surface and said floor plane; installing a fixed profile 44 on said channel bottom surface; and wherein the flat finishing surface is positioned to be aligned and flush with the floor plane (see Fig. 4) to provide a partition that appears frameless from floor to ceiling.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Carley to have a floor defining a floor plane, said floor comprising a floor channel entering into said floor from the floor plane, and defining a channel bottom surface and two channel side surfaces extending between said channel bottom surface and said floor plane; installing the fixed profile on said channel bottom surface; and adjusting the position of the movable profile with respect to the fixed profile according to the adjustment direction so as to position the flat finishing surface aligned and flush with the floor plane as taught by Sheridan to provide the predictable result of providing a partition that appears frameless from floor to ceiling.
Regarding claim 18, Carley in view of Sheridan does not expressly disclose that the flat finishing surface comprises a graphical pattern equal to a graphical pattern of the floor plane. Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior arts, alone or in obvious combination, discloses applicant’s invention of a modular paneled partition wall comprising inter alia longitudinal upper engagement protrusion and the longitudinal lower engagement protrusion of said first aluminum gasket profile and of said second aluminum gasket profile, respectively, are aligned with each other parallel to the wall plane. The closest prior art to Carley discloses offset protrusions on gasket 203 instead of aligned protrusions. Modification to make them aligned would materially alter the manner in which the gasket connects to the channel. Moreover, the prior art does not disclose that the first bottom channel and the second bottom channel each define two inclined side flanks parallel to the two inclined longitudinal side surfaces.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTINE T CAJILIG/            Primary Examiner, Art Unit 3633